 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10

11   DOUGLAS J. STEVENSON,                                Case No. CV 16-01831-AWI-JLT

12                                         Plaintiff, [PROPOSED] ORDER ON
                                                      STIPULATION AND REQUEST TO
13                 v.                                 CONTINUE EXPERT DISCOVERY
                                                      DEADLINE
14
     K. HOLLAND, et al.,                                  (Doc. 64)
15
                                        Defendants.
16

17        Based on the stipulation of the parties, the Court GRANTS the Stipulation and ORDERS

18   that the deadline to complete all expert discovery is continued from August 12, 2019 to

19   September 3, 2019. The Court will not entertain any further requests to amend the case

20   schedule.

21
     IT IS SO ORDERED.
22

23      Dated:     August 13, 2019                              /s/ Jennifer L. Thurston
                                                          UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28
                                                      1
                                                                      [Proposed] Order (CV 16-01831-AWI-JLT)
